Citation Nr: 0615934	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-27 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for lumbar strain and 
spinal disc degeneration, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1990 until October 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.

Since the September 2002 rating action, the veteran's claim 
file has been transferred to Seattle, Washington.

It is also observed that this matter was previously before 
the Board in March 2005.  At that time, the issue on appeal 
was characterized as entitlement to an increased rating for 
lumbosacral strain.  A remand was ordered to determine if the 
veteran's degenerative disc problems were a component of the 
service-connected disability.  Per a September 2005 addendum 
to a July 2005 VA examination, and a September 2005 
supplemental statement of the case determination, it has been 
determined that the degenerative disc symptoms are due to the 
service-connected lumbar strain.  Thus, the issue has been 
recharacterized as set forth on the title page of this 
decision.


FINDINGS OF FACT

1.  Prior to July 19, 2005, the veteran's lumbar strain with 
spinal degeneration was productive of complaints of pain and 
tightness; objectively, the evidence shows no more than mild 
limitation of motion with flexion to no less than 90 degrees, 
with no loss of motion due to fatigue, weakness or lack of 
endurance, and with essentially normal neurologic findings.  

2.  From July 19, 2005, the veteran's lumbar strain with 
spinal degeneration is productive of complaints of pain and 
tightness; objectively, the evidence shows limitation of 
flexion to 65 degrees, with weakened movement and pain and 
with mild neurologic deficit.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for lumbar strain and spinal degeneration prior to 
July 19, 2005, have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5238, 5243 (effective from September 
26, 2003).

2.  The schedular criteria for a separate 20 percent 
evaluation for orthopedic manifestations of the service-
connected lumbar strain and spinal degeneration, from July 
19, 2005, have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 
(effective from September 26, 2003).

3.  The schedular criteria for a separate 10 percent 
evaluation for neurologic manifestations of the service-
connected lumbar strain and spinal degeneration, from July 
19, 2005, have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521, 8524, 
8525, and 8526 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of June 2002 and May 2005 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  

The letters discussed above did not inform the veteran as to 
schedular criteria for back disabilities.  However, this is 
found to be harmless error because the statement of the case 
and supplemental statement of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for the 
disability at issue (38 C.F.R. § 4.71a, DC 5293-5295 and 
from, September 26, 2003, 38 C.F.R. § 4.71a, DC 5242-5243), 
and included a description of the rating formula for all 
possible schedular ratings under those diagnostic codes.  
Moreover, the veteran was apprised as to all revisions to 
such schedular criteria effective during the pendency of the 
appeal.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for his service-connected disability at issue.

The VCAA notice provided to the veteran also failed to 
include the laws pertinent to effective dates.  In this 
regard, the instant decision does grant separate evaluations 
for the orthopedic and neurologic manifestations of the 
veteran's lumbar strain with spinal degeneration, effective 
July 19, 2005.  This decision will be effectuated by an RO 
rating action to follow.  Because the veteran is free to 
express disagreement with the disability evaluations and 
effective dates as implemented at that time, any absence of 
notice prior to the instant decision is found to be harmless 
error.   

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the September 2003 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated, and the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for lumbar strain with 
spinal disc degeneration.  He contends that the severity of 
his condition warrants a higher evaluation.   

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  In 
order to achieve the next-higher 20 percent rating, the 
evidence must demonstrate muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

The Board has reviewed the competent evidence of record and 
finds that, prior to September 23, 2002, there is no basis 
for a higher evaluation.  Indeed, treatment reports dated in 
2001 and 2002 fail to reveal any evidence of muscle spasm.  
VA examination in June 2002 did show increased bulging of the 
left paravertebral muscle at the L1-2 area, but the veteran's 
posture was good and there were no fixed deformities.  

The Board has also considered whether a higher evaluation is 
warranted under Diagnostic Code 5292, concerning lumbar 
limitation of motion.  In order to achieve the next-higher 20 
percent rating under that Code section, the evidence must 
demonstrate moderate limitation of motion.  Moreover, in 
assessing musculoskeletal disabilities, additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability must be considered.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In this regard, the private treatment records 
dated in 2001 and 2002 do reflect complaints of low back 
pain.  Objectively, an April 2002 private treatment record 
notes lumbar tightness, without pain.  Another April 2002 
report indicates tenderness to palpation of the lumbar 
paraspinous muscles.  Moreover, upon VA examination in June 
2002 it was noted that the veteran took Naprosyn for pain and 
also physical therapy and electrical muscle stimulation to 
diminish his low back symptomatology.  

Objectively, VA examination in June 2002 showed that the 
veteran had 90 degrees of flexion, 30 degrees of extension, 
30 degrees of right lateral flexion, 25 degrees of left 
lateral flexion and 25 degrees of rotation bilaterally.  
While there was tightness and pain on flexion at 0 to 70 
degrees, range of motion was not affected by fatigue, 
weakness, or lack of endurance, even when considering 
repetitive use and flare-ups.  The examiner noted that there 
was no change in range of motion upon flare-up, though the 
veteran did experience more tightness during such periods.  
Moreover, the veteran was able to perform daily activities 
even during times of flare-up.  He could mow his lawn and 
perform simple home repairs.  

Considering the above, a higher evaluation for the limitation 
of lumbar motion veteran's is not warranted for the period 
prior to September 23, 2002, even when taking into account 
DeLuca considerations.  

The Board will next determine whether the old version of 
Diagnostic Code 5293 affords a rating in excess of 10 percent 
here.  

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
as it existed prior to September 23, 2002, a 20 percent 
evaluation is warranted for intervertebral disc syndrome 
productive of moderate impairment, with recurring attacks.  

The evidence of record does not reveal moderate neurologic 
impairment during the period in question.  To the contrary, 
the veteran had 5/5 muscle strength upon VA examination in 
June 2002.  Also at that time the veteran had negative leg 
lifts without tripoding.  He had 2+ reflexes and his toes 
were downgoing.  He had full sensation of the feet.  No other 
competent evidence prior to September 23, 2002, reveals 
findings consistent with moderate neurologic impairment.  As 
such, the Board finds no basis for an increased rating 
pursuant to Diagnostic Code 5293 during the period in 
question.

Finally, the Board has considered whether any other alternate 
Diagnostic Codes serve as a basis for a rating in excess of 
10 percent during the period in question.  However, as the 
evidence does not demonstrate vertebral fracture, Diagnostic 
Code 5285 is not for application.  Likewise, as the evidence 
fails to establish ankylosis, or disability comparable 
therewith, a higher rating under Diagnostic Codes 5286 and 
5289 is not possible.  

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 10 percent 
for the veteran's lumbar strain with spinal degeneration 
prior to September 23, 2002.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board will now consider whether revisions to Diagnostic 
Code 5293, effective September 23, 2002, enable a grant of an 
increased rating here.  

As revised, prior to September 26, 2003, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating applies where the evidence 
shows incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the last 12 months.  Finally, a 60 
percent disability rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293.   As such, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 through September 25, 2003, cannot serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.

The evidence during the period in question does not contain 
detailed range of motion findings.  However, it is noted that 
under 38 C.F.R. § 4.1 it is appropriate to consider the 
history of the disability in question.  In this regard, it is 
noted that VA examination in June 2002 shows that the veteran 
had flexion to 90 degrees, extension to 30 degrees, right 
lateral flexion to 30 degrees, left lateral flexion to 25 
degrees and rotation to 25 degrees bilaterally.  While there 
was tightness and pain on flexion at 0 to 70 degrees, range 
of motion was not affected by fatigue, weakness, or lack of 
endurance, even when considering repetitive use and flare-
ups.  There was no change in range of motion upon flare-up.  

For the foregoing reasons, then, the objective evidence 
warrants a finding of no more than mild limitation of motion 
under Diagnostic Code 5292.  Moreover, such determination 
considers additional limitation of function due to factors 
such as pain and weakness per 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the Board acknowledges private treatment records 
dated in 2003 which indicate that the veteran was taking 
Percocet for his back pain.  Such records also show that the 
veteran was being treated with epidural shots to relieve his 
lumbar symptomatology.  Moreover, a private treatment report 
dated later in July 2003 noted bouts of severe back pain 
lasting 2 to 3 hours.  However, while revealing lumbar pain, 
such evidence does not establish additional functional 
limitation due to such pain, as is required to justify an 
increase on DeLuca principles.  Thus, a 10 percent rating for 
orthopedic manifestations of the veteran's back disability is 
for application.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, Diagnostic Codes 
8520-8530 are potentially applicable.  

The objective evidence of record does not contain neurologic 
findings during the period in question.  Again, it is noted 
that under 38 C.F.R. § 4.1 it is appropriate to consider the 
history of the disability in question.  In this regard, the 
Board will revisit the neurologic findings shown upon VA 
examination in June 2002.  At that time, the veteran had 5/5 
muscle strength and had negative leg lifts without tripoding.  
He had 2+ reflexes and his toes were downgoing.  There was 
full sensation of the feet.  

Based on the foregoing, the Board finds no basis for a 
compensable evaluation for the neurologic manifestations of 
the veteran's low back disability during the period in 
question.  

Because the evidence of record does not support a compensable 
evaluation for the neurologic component of the veteran's 
service-connected lumbar strain with spinal degeneration for 
the period from September 23, 2002 through September 25, 
2003, it can be concluded without further analysis that 
assignment of separate ratings under the revised version of 
Diagnostic Code 5293 will not yield a higher combined rating 
than the single 10 percent evaluation currently assigned.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2005).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As there is 
no demonstration of incapacitating episodes, the 
preponderance of the competent clinical evidence of record is 
against an evaluation in excess of 10 percent for the 
disability at issue based on incapacitating episodes of 
intervertebral disc syndrome.  

The veteran's range of motion was addressed at the July 2005 
VA examination.  At that time, the veteran had forward 
flexion to 65 degrees in standing position, with mild 
grimacing.  He had 20 degrees of extension, without 
grimacing.  He had lateral flexion to 25 degrees left and 
right.  There was increased left lower back pain with right 
lateral flexion.  Rotation was to 45 degrees bilaterally, 
with grimacing on left rotation.  On repetitive motion the 
examiner noted an additional 5 degrees loss of flexion due to 
pain.  There was also weakened movement. 

The range of motion findings detailed above do not meet the 
criteria for the next-higher 20 percent rating under the 
general rating formula for diseases and injuries of the spine 
effective September 26, 2003.  However, that examination did 
show weakened movement and there were indications of pain 
throughout the range of motion exercises.  As such, the Board 
finds that, from the date of such examination, on July 19, 
2005, the veteran's disability picture is most nearly 
approximated by the next-higher 20 percent evaluation when 
considering additional limitation of function.  However, such 
findings of pain and weakness do not justify a 40 percent 
evaluation.  Indeed, there are no findings of ankylosis and 
the veteran's forward flexion to 65 degrees well exceeds the 
30 degrees indicated in the criteria for the next-higher 
rating. 

At this juncture, the Board calls attention to Note (1) of 
the General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any neurologic manifestations of 
the spine disability are to be separately evaluated.

While the evidence prior to September 26, 2003, did not 
contain sufficient objective findings from which to award a 
compensable rating for neurologic symptomatology, the July 
2005 VA examination does show positive straight leg raise of 
the left leg.  Furthermore, sensory examination to light 
touch over the thighs, legs and feet was positive in the left 
lower extremity with mild numbness in the L5 and S2 
distributions.  There was also mild calf muscle atrophy but 
no demonstrable muscle strength weakening with repeated one 
leg tiptoe stance.  Knee reflexes were 2/3 and equal 
bilaterally.  Ankle reflexes were 2/3 on the right and 0/3 on 
the left.  

Based on the above evidence, a finding of no more than mild 
neurologic manifestations of the veteran's lumbar strain with 
spinal degeneration is warranted from July 19, 2005, the date 
of the VA examination containing such findings.
 
As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability of the lower 
extremities is afforded under Diagnostic Codes 8520, 8521, 
8524, 8525, and 8526.  All remaining potentially relevant 
Code sections provide only noncompensable evaluations.  Thus, 
the veteran is entitled to a 10 percent rating under 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526 for the 
neurologic manifestations of the disability at issue

In conclusion, the evidence of record fails to support an 
award of an increased evaluation for the veteran's lumbar 
strain with spinal degeneration under the law as in effect 
prior to September 26, 2003.  The general rating formula for 
diseases and injuries of the spine does provide a basis for 
20 percent orthopedic evaluation as well as a separate 10 
percent neurologic evaluation, both effective July 19, 2005.  
In reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Prior to July 19, 2005, a rating in excess of 10 percent for 
lumbar strain with spinal disc degeneration is denied.

From July 19, 2005, a separate 20 percent rating for the 
orthopedic manifestations of the veteran's lumbar strain with 
spinal disc degeneration is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

From July 19, 2005, a separate 10 percent rating for the 
neurologic manifestations of the veteran's lumbar strain with 
spinal disc degeneration is granted, subject to governing 
criteria applicable to the payment of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


